IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

RICK ALEXANDER and )
SHELBY HELPER, )
)

Appellants, )

)

v. ) C.A. No. N15A-05-005 FWW

)

)

CATHLENE HARVEY, )
)

Appellee. )

Submitted: August 9, 2016
Decided: October 25, 2016

MEMORANDUM OPINION

On Appeal from the Court of Common Pleas:
AFFIRMED.

John R. Weaver, Jr., Esq., 831 North Tatnall Street, Suite 200, Wilmington,
Delaware 19801; Attorney for Appellants.

Brian T.N. Jordan, Esq., Jordan LaW, LLC, 704 North King Street, Suite 600,
Wilmington; Delaware 19801; Attorney for Appellee.

WHARTON, J.

I. INTRODUCTION

Rick Alexander and Shelby Helper (“Appellants”) request a review of the
Court of Common Pleas’ decision to dismiss their appeal for lack of subject matter
jurisdiction under 25 Del. C. § 5717(a). Appellants contend that the Court of
Common Pleas had jurisdiction over their rent claim because § 5717(a) does not
apply when one’s summary possession claim becomes moot before trial.

In considering this appeal, the Court must determine Whether the Court of
Common Pleas committed legal error When it dismissed Appellants’ appeal for
lack of subject matter jurisdiction. Upon consideration of the pleadings before the
Court and the record below, the Court finds that the Court of Common Pleas did
not commit legal error in reaching its decision. Accordingly, the Court of
Common Pleas’ decision is AFFIRMED.

II. FACTUAL AND PROCEDURAL CONTEXT

Appellants live in Wilmington, Delaware, and they have a rental unit

attached to their house.l Appellants agreed to lease the unit to Cathlene Harvey

(“Harvey”) for one year beginning on January 8, 2012 and ending on January 8,

 

l Appellee’s Ex. B.

2011’).2 Harvey agreed to pay Appellants $700.00 in rent and one-half of all utilities
each month.3

After the lease expired, Harvey continued to live in the unit as a holdover
tenant.4 In November 2013, Harvey failed to pay rent to Appellants.5 Under 25
Del. C. § 5701, the Justice of the Peace Court has exclusive jurisdiction over all
summary possession claims.6 Therefore, on November 27, 2013, Appellants filed
a complaint in the Justice of the Peace Court seeking summary possession and
rent.7 Harvey counterclaimed that Appellants impermissibly charged her for
utilities during her tenancy in violation of 25 Del. C. § 5312 and that Appellants
engaged in retaliatory acts against her in violation of 25 Del. C. § 5516.8

On January l3, 2014, the Justice of the Peace Court held a hearing regarding
these claims.9 Prior to the hearing, however, Harvey vacated Appellants’ rental

unit.lo On February 4, 2014, the Justice of the Peace Court entered a judgment in

 

2 Id.
3 Id. The house and the rental unit shared a meter that provided the utilities used in a given
month. Therefore, Appellants and Harvey agreed to simply divide the cost of utilities in half at
the end of each month based upon the meter’s reading.
4 Id.
5 Id.
6 According to § 5 701 , “An action for summary possession in accordance with § 5702 of this title
shall be maintained in the Justice of the Peace Court which hears civil cases in the county in
which the premises or commercial rental unit is located.”
7 Appellee’s Ex. B.
8 Appellee’s EX. C. Harvey claimed that Appellants violated 25 Del. C. § 5312 because
Appellants were required to provide a separate utility meter for water and electric.
?OAlexander v. Harvey, No. JPl3-l3-015664 (Del. J.P. Feb. 4, 2014).

Id.

favor of Harvey for $2,600.00.ll The trial court found that Harvey owed
Appellants $1,540.00 for rent, but Appellants owed Harvey $4,140.00 for utilities
paid during her tenancy.12 The trial court did not enter a judgment for summary
possession because Harvey vacated the rental unit prior to trial.13

On February 18, 2014, Appellants appealed the Justice of the Peace Court’s
decision to the Court of Common Pleas pursuant to 10 Del. C. § 957l(a).14 On
February 2, 2015, Harvey filed a Motion to Dismiss for Lack of Subject Matter
Jurisdiction under 25 Del. C. § 5717(a).15 According to § 5717(a), a party shall
appeal a judgment in a summary possession proceeding to a three-judge panel in

the Justice of the Peace Court.16 Because Appellants filed a complaint for

summary possession in the Justice of the Peace Court under § 5701, Harvey

 

“ ld.

12 Id.

13 ld.

14 Section 957l(a) states that “[f]rom any final order, ruling, decision or judgment of the Court in
a civil action there shall be the right of appeal to the Court of Common Pleas of the State in the
county in which said order, ruling, decision or judgment was rendered.”

15 Appellee’s Mot. Dismiss.

16 fn relevant part, § 5717(a) states the following:

With regard to nonjury trials, a party aggrieved by the judgment rendered in such
proceeding may request in writing, within 5 days afier judgment, a trial de novo
before a special court comprised of 3 justices of the peace other than the justice of
the peace who presided at the trial, as appointed by the chief magistrate or a
designee, which shall render final judgment, by majority vote, on the original
complaint within 15 days aiier such request for a trial de novo.

contended that Appellants were required to appeal their rent claim to a three-judge
panel.17

On May l, 2015, the Court of Common Pleas granted Harvey’s Motion to
Dismiss.18 Appellants appeal the Court of Common Pleas’ decision.

III. THE PARTIES’ CONTENTIONS

Appellants contend that the Court of Common Pleas committed legal error
when it dismissed their appeal for lack of subject matter jurisdiction. In particular,
Appellants contend that the Court of Common Pleas had jurisdiction over their rent
claim because § 5717(a) does not apply when one’s summary possession claim
becomes moot before trial.19 In this case, the summary possession claim became
moot when Harvey vacated the rental unit prior to trial.20 Therefore, Appellants
claim that their appeal to the Court of Common Pleas was proper under 10 Del. C.
§ 9571(a) because only a trial for rent was held in the Justice of the Peace Court.21

In response, Harvey argues that the summary possession claim becoming

moot before trial is irrelevant.22 All appeals for summary possession must go to a

three-judge panel in the Justice of the Peace Court.23 If a party joins a rent claim to

 

17 Appellee’s Mot. Dismiss.

18 See Alexander v. Harvey, No. CPU4-14-000462 (Del. Com. Pl. May 1, 2015)
(TRANSCRIPT).

19 Appellants’ Opening Brief, D.I. 8, at 7.

111 ld. at 8_9.

21 Id.

22 Appellee’s Answering Brief, D.I. 9, at 12-13.

23 ld. at 8_9.

his or her summary possession claim, then the rent claim must be appealed to the
three-judge panel as well.24 Therefore, Harvey argues that Appellants were
required by statute to appeal their rent claim to a three-judge panel.25
IV. STANDARD OF REVIEW

The standard of review by the Superior Court for an appeal from the Court
of Common Pleas is the same standard applied by the Supreme Court to appeals
from the Superior Court.26 In addressing appeals from the Court of Common
Pleas, this Court is limited to correcting errors of law and to determining whether
substantial evidence exists to support factual findings.27 Substantial evidence is
“relevant evidence that a reasonable mind might accept as adequate to support a
conclusion.”28 If factual findings are “sufficiently supported by the record and are
the product of an orderly and logical[ly] deductive process,” then they will not be

challenged.29 Questions of` law are reviewed de novo.30

 

24 Id.

25 Id. at 10-13.

26 Robeer. Smi¢h Co., Im,». v. Thomas, 2001 wL 1729143,at*2(De1. super. Dec. 10, 2001).

27 Henry v. Nissan Motors Acceptance Corp., 1998 WL 961759, at *l (Del. Super. Oct. 21,
1998) (citing Shahan v. Landing, 643 A.2d 1357, 1359 (Del. Super. 1994)).

28 Robert J. Smith Co., Inc., 2001 WL 1729143, at *2 (citing Oceanport Ina'us., Inc. v.
Wilmington Stevedores, lnc., 636 A.2d 892, 899 (Del. 1994)).

29 Levm v. Bouvier, 287 A.2d 671, 673 (Del. 1972).

211 Hemy, 1998 wL 961759, at *1.

V. DISCUSSION

The Justice of the Peace Court has exclusive jurisdiction over all summary
possession claims.31 Pursuant to § 5717(a), a party must appeal all summary
possession judgments to a three-judge panel in the Justice of the Peace Court. The
three-judge panel’s “judgment is final, and no further appellate jurisdiction on the
merits exists.”32

As courts have noted, a landlord has the option to combine an action for
summary possession and rent in one suit in the Justice of the Peace Court.33 If a
landlord elects to combine these claims, an appeal for rent is “necessarily covered
by the summary possession section, not the general appeals statute.”34 As a result,
courts have held that a party cannot sever a rent claim from a summary possession

claim after receiving an adverse decision in the Justice of the Peace Court, and

appeal the rent claim to the Court of Common Pleas.35

 

21See 25 Del. C_ § 5701.

32 Manufacturea' Homes Commum`ties, lnc. v. Brown, 1999 WL 1847440, at *2 (Del. Com. Pl.
Jan. 22, 1999). See 25 Del. C. § 5717(a).

33 See id. (“When a combined action for possession and rent is filed, this claim may be asserted
under the Landlord/Tenant Code in one suit.” (citing 25 Del. C. §§ 5707(5), 5715(d), 5717(a),
(c))). However, the landlord could independently file suit for rent in another court with proper
jurisdiction

34 Id. See also id. at *l (“On the other hand, if the damages are part of a summary possession
case, then the appeal must be perfected in a special three judge panel convened in the Justice of
the Peace Court.”).

35 See, e.g., Jarmon v. Owner’s Mgmt. Co., 2004 WL 1859988, at *2 (Del. Com. Pl. May 17,
2004) (“[A]n appellant cannot sever the rent claim for an appeal to this court merely because he
did not obtain the desired result in the court below.”); Asset Recovery Serv., LLC, v.12th Street
Assocs., L.P., 2003 WL 1848661, at * l (Del. Com. Pl. March 6, 2003) (“Asset’s argument that it
should have the right to sever and to appeal the issue of the rent claim separate from the

7

Neitzelt v. Meera Management, LLC provides an example of a party’s
inability to sever its rent claim following an adverse decision in the Justice of the
Peace Court.36 In Neitzelt, the landlord filed suit against a tenant for summary
possession and debt in the Justice of the Peace Court.37 The trial court dismissed
the case, and the landlord thereafter appealed the debt claim to the Court of
Common Pleas pursuant to 10 Del. C. § 9571(a).38 The Court of Common Pleas
awarded damages to the landlord.39 The tenant appealed the decision to the
Superior Court, claiming that the Court of Common Pleas did not have jurisdiction
over the appeal.40 This Court agreed with the tenant and held that the Court of
Common Pleas did not have jurisdiction for the following reason:

[I]f a party brings a summary possession and debt claim
before the Justice of the Peace Court, the only option for
appeal is to the three-judge panel pursuant to Section
5717. Neither party can elect to sever the summary
possession claim from the debt claim, which were filed
jointly before the Justice of the Peace Court, and appeal
the debt claim to the Court of Common Pleas.41

In this case, Appellants argue that severing the rent claim from the summary

possession claim is logically impossible because the summary possession claim

 

summary possession claim cannot be accepted by the Court since the Court finds no basis for the
argument in the statutes governing landlord/tenant relations, in rules governing appeals to this
Court, or in prior decisions of courts that have dealt with similar issues.”).

26 2006 wL 1719976(De1. super. May 1, 2006).

37 Ia'. at *1.

22 Id.

29 ld.

411 Id. at *2.

41 Id. at *3 (emphasis added).

.42 Appellants filed a summary possession and rent claim in

was moot before trial
the Justice of the Peace Court. However, the trial court entered a judgment for
only the rent claim because Harvey vacated the unit prior to trial. Because the
summary possession claim became moot, Appellants argue that the proceeding
only involved a rent claim, and therefore, § 5717(a) does not apply.43 As a result,
Appellants contend that their appeal to the Court of Common Pleas was proper
under 10 Del. C. § 9571(a).

The Court finds that the Court of Common Pleas did not have subject matter
jurisdiction over Appellants’ rent claim, Neitzelt and other precedent clearly
establish that the filing of a summary possession complaint determines a party’s
appellate rights.44 As such, the fact that Appellants’ summary possession claim
became moot is inconsequential Appellants were required to file their summary
possession claim in the Justice of the Peace Court, but they were not required to
join their rent claim to it. When Appellants chose to file their summary possession

and rent claims together, § 5717(a) dictates that Appellants had to appeal their rent

claim to a three-judge panel, and they failed to do so.

 

42 Appellants’ Reply Brief, D.I. 11, at 5-6.

42 Id.

44See Neitzelt, 2006 WL 1719976, at *3 (“[O]nce a summary possession and debt claim is
brought before the Justice of the Peace, it must be appealed pursuant to Section 5717 and there is
no right to appeal to the Court of Common Pleas.” (emphasis added)); Greenmeadow Realty v.
Calvente, 1991 WL 215659, at *2 (Del. Super. Sept. 20, 1991) (“Appellant chose its forum. It
chose to initiate its combined action before a justice of the peace. It cannot now claim back rent
due in this appeal.” (emphasis added)).

VI. CONCLUSION
The Court finds that the Court of Common Pleas did not commit legal error
when it found that it lacked jurisdiction over Appellants’ rent claim. Accordingly,

the decision of the Court of Common Pleas is hereby AFFIRMED.

//M”

Ferrié W. Wharton, Judge

IT IS SO ORDERED.

10